Title: To John Adams from John Fitzgerald, 27 April 1798
From: Fitzgerald, John,Dick, Elisha Cullen
To: Adams, John



Sir
Alexandria April 27th 1798

The citizens of Alexandria viewing with the liveliest apprehensions, the alarming situation of our political differences with the republick of France, as detailed in the communications of our Envoys at Paris to the secretary of State, and desirous of evincing their attachment to the Government of their country, and a virtuous indignation at any attempt to infringe its national sovereignty, have commissioned us to transmit to you the enclosed resolutions expressive of their sentiments upon subjects, so important and interesting to the peace, dignity, and prosperity of the United States.
We have seen with anxious regret, the gradual dissolution of those ties of Gratitude, and affection, which have so long attached America to the interests of France; but when that Affection is violated by the grossest injury when an expression of Gratitude becomes our reproach, and we are smarting under the lash of unprovoked Aggression, when every advance towards amicable negociation has been frustrated, it becomes the indispensable duty of a free people, to vindicate the insulted honour of its national character.We embrace Sir, with peculiar satisfaction, this favourable opportunity of expressing to you, the warm acknowledgments of a grateful people, for your truly wise, and patriotic exertions to preserve the tranquillity of your Country. The Measures adopted, and pursued by the Executive of the United States, meet our warmest approbation, and though many attempts have been made to separate us from the Government of our Choice, and the difference of political sentiment has been the means employed for that purpose, yet be assured, we will ever repel with unanimity, and Energy, every effort of a foreign power, to diminish our rights as an independent nation.
We take a pride in expressing to you Sir, our entire approbation of the rectitude, and integrity of your administration. We are pleased to see those virtues, and talents, so often exercised for the benefit of your Country in the late revolutionary Contest, again exerted in the discharge of the arduous duties of the first Magistrate of the Union.
Accept, Sir, our sincere, and ardent wishes for your publick prosperity, and private Happiness—
We have the Honour to be / Your very respectful / Humble servants
John FitzgeraldElisha C. DickR. T. HooeJas. KeithWm. Herbert